Title: From John Adams to Benjamin Rush, 20 June 1808
From: Adams, John
To: Rush, Benjamin



My dear Physical and Medical Philosopher.
Quincy June 20, 1808

I give you this Title for the present only. I Shall Scarcely allow you to be a political, moral, or Christian Philosopher, till you retract Some of the Complaints Lamentations, Regrets and Penitences in your Letter of the 13th.—But more of this presently.
Mr John Reed, the first Lawyer who left a great Reputation in our State, in the Administration of Governor Shirley was a Councillor, or in the Style of that day One of his Majesty’s Honourable Council, according to our Charter. Shirley proposed a Law, that was inconsistent with Liberty and the public good, and Reed who was a Man of great Integrity and Fortitude, as well as Talents opposed it with such unanswerable Reasons as prevailed with the Council to reject the Bill.—Shirleys Sychophants, a numerous host, were in Such a rage, that at the next Election, they exerted themselves in Caucus’s and Intrigues so successfully that they turned out, Father Reed, as he was then called. After the Result of the Election was declared, the old Gentleman coming down the stair from the Council Chamber met one of his Friends and said to him “I am dead, and it is well with me.” My son may say the same, for the same reasons.
Our good old Massachusetts, has undergone an instantaneous Conversion. Last year the Federalists were about Ninety in four hundred and fifty. This year they have a Majority, of about the Number of the Boston Seats. Have you never known or read of a good Sober, honest religious Man, who had passed his days in general in rational Piety and Steady Virtue, who falling in his old Age into bad Company, had become a little debauched both with Wine and Women, till all of a Sudden Some great Calamity befalling him he was instantaneously converted into a flaming Fanatic and became a furious Persecuter, of all his old sober Friends. Just so our good old Massachusetts, for a few years past has been declining into the rankest democratical Debauchery: but the Embargo, like a Plague Pestilence or Famine, has awakened her from her vicious dream and turned her into a furious persecuting Fanatick Enthusiast for hyperfederalism.
Now Sir, for your Groans. You and I, in the Revolution acted from Principle; We did our Duty, as We then believed, according to our best Information Judgment and Consciences. Shall We now repent of this? God forbid! No! If a banishment to Cayenne, or to Bottany Bay or even the Guillotine were to be the necessary Consequence of it to us, We ought not to repent. Repent? this is impossible how can a Man repent of his Virtues?—Repent of your Sins, and Crimes and willfull Follies, if you can recollect any: But for never repent of your Charities, of your Benevolences, of your Cures in the Yellow Fever, no, nor of the innumerable hazards of your Life you have run, in the prosecution of your duty.
I can Say with you, that I do not regret my Sons Rejection from the next Senate nor his Resignation of this. His Resignation I fully approve. A Station in public Life is not desireable, at this time, though perhaps a Man ought not to refuse it, when called to it.
You ask, in case of a Rupture with Britain or France, what shall We fight for? I know of no better answer to give than this, to get rid of the Embargo. This object, as I understand the Politicks of the times is worth a War with all the World. But where are We to trade, when We are at War with all the World?
My Friend! Our Country is in Masquerade! No Party, No Man dares to avow his real Sentiments. All is disguise, Visard, Cloak. The People are totally puzzled and confounded. They cannot penetrate the Views, designs or objects of any Party or any Individual. If I was only forty year old, I would, as I did at that age, Sett all Disguise and fear at Defyance, and once More lead my Country. But now it would be Madness in me to attempt any Thing. I have not any Confidence in my own Judgments. My Strength of Body and Capacity of Application to Business or study, are gone. But Such is the Constitution of my Mind that I cannot, avoid forming an Opinion. It is happy and fortunate I believe for my Country, that I have no Call, to explain myself. But I have an opinion, that there is but one Course for my Country to pursue in the present Crisis. That course I would indicate to you if I could converse with you in secret Confidence, but I ought not to put it in Paper. I even doubt whether you would agree with me. I know not whether one Man in the Union would Support me. Indeed I fear that the critical moment is passed past.
Our Constitution operates as I always foresaw and predicted it would. It is a Game at Leap-frog. The Federalists ruled for twelve years, by very Small Majorities: then the Republicans leaped over their heads and shoulders and have reigned Seven Years: it is even uncertain whether their Dominion will last another Year: but every Appearance indicates that it will not continue beyond twelve years, when the Federalists will leap over their heads and shoulders again. Thus from twelve years to twelve years We are to have a total revolution of Parties: and the Principle Seems to be established on both Sides that the Nation is never to be governed by the Nation: but the whole is to be exclusively governed by a Party. Integrity is as Tacitus Says certissimum Exitium, most certain destruction; and Impartiality is Treason.
You ask “Shall We rally round the Standard of a popular Chief”? I know not whom you mean. I am determined to rally round the Standard of the President, as far as I can in honor, whether Mr Pinkney Mr Clinton or Mr Madison be the Man. I will engage in no systematical and universal opposition to any Man. We must rally round our Government, or be undone.—Since the death of Washington, you say there has been no Center of Union. But what Center was Washington? He had unanimous Votes as President, but the two houses of Congress and the great Party of the People, were more equally divided under him than they ever have been since. Jonathan Dickenson Serjeant and Dr Hutchinson would have turned him out of his House, if the Yellow fever had not been Sent to save him, and a Majority of the People of the Union would then have applauded Genet, untill John Quincy Adams turned the Tide of popular fury and Delusion. Never was Man under greater obligation to another, than Washington was to that youth, and no Man was more Sensible of it, than Washington himself, as I can prove by indisputable Evidence.
Commerce and Wealth have produced Luxury, Avarice and Cowardice. Luxuria incubuit, victamque ulciscitur  Britaniam. Our bedollared Country has become a Miser and a Spendthrift, Alieni appetens Sui profusus. Former Ages have never discovered any Remedy against the Universal Gangrene of Avarice in commercial Countries, but Setting up Ambition as a Rival to it. Military Honors have excited Ambition, to Struggle against Avarice, till Military Honours have degenerated into hereditary Dignities. You and I have no military Ambition, nor any great Wealth, and both of us wish that Ambition and Avarice both may be restrained by Law, and be Subservient to Liberty: But Nature will have her Course and Corruption is coming in like a flood, accellerated by English Influence in the greatest degree and by French Influence in a very considerable Degree, and Still more by the eternal internal Struggle between Debtor and Creditor, which has overturned every Republic from the Beginning of time.
You have puzzled me with an Enigma, which I pray you to explain. You say the Quids have united with the Democrats in favour of Snyder, because J. Q. Adams was left out of the Senate of U. S.—Pray unriddle this. What Connection could there be, between my Sons Election and the Election of your Governor? Did my old Friend McKean and his Whimsicals whom you call Quids consider J. Q.s rejection as a Tryumph of Republicanism, and take Courage from it to join in it? or as a Tryumph of Federalism, and intimidated by it, join the Republicans to check the Progress of it. I have not Penetration enough to see through it.
Family regards as usual
J. Adams